NATION ENERGY INC. Suite F – 1500 West 16th Avenue Vancouver BC V6H 4B9 Canada December 17, 2015 TO: Paltar Petroleum Limited 1555 Blake Street, Suite 1002 Denver, Colorado 80202 Attention: Mr. Marc Bruner Dear Sirs: RE: First Amendment to Third Amended and Restated Agreement By this letter, Nation Energy Inc. (“Nation”) and Paltar Petroleum Limited (“Paltar”) amend their Third Amended and Restated Agreement (“Agreement”) dated August 30, 2015, principally to (i) extend the time allowed for certain actions contemplated in the Agreement and (ii) to provide further information concerning the Additional Earning Agreements referred to in item 3 of the Agreement. The term “Additional Earning Agreements” and other capitalized terms not specifically defined in this First Amendment to Third Amended and Restated Agreement (the “Amendment”) shall have the meaning accorded them in the Agreement. All dollar amounts in this Agreement are expressed in
